Exhibit 10.1

AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT

This Amendment No. 1 to Intercreditor Agreement, dated as of May 20, 2011 (this
“Amendment”), is entered into by and among UBS AG, STAMFORD BRANCH, as First
Lien Agent, U.S. BANK NATIONAL ASSOCIATION, as Original Second Lien Agent and as
Second Lien Collateral Agent, NORCRAFT COMPANIES, L.P., a Delaware limited
partnership (“Borrower”), NORCRAFT INTERMEDIATE HOLDINGS, L.P., a Delaware
limited partnership, NORCRAFT FINANCE CORP., a Delaware corporation, and
NORCRAFT CANADA CORPORATION, a Nova Scotia unlimited liability company (each, a
“Guarantor” and, together with the Borrower, each, a “Norcraft Party” and
collectively, the “Norcraft Parties”).

RECITALS

A. The First Lien Agent, the Original Second Lien Agent, the Second Lien
Collateral Agent and the Norcraft Parties are parties to that certain
Intercreditor Agreement, dated as of December 9, 2009 (as amended hereby and as
it may be from time to time hereafter amended, restated or otherwise modified
from time to time, the “Intercreditor Agreement”).

B. The Borrower has requested that the First Lien Agent, the Original Second
Lien Agent and the Second Lien Collateral Agent agree to amend the Intercreditor
Agreement, as and to the extent set forth in this Amendment and subject to the
terms and conditions set forth in this Amendment.

C. The First Lien Agent, the Original Second Lien Agent and the Second Lien
Collateral Agent are willing to so amend the Intercreditor Agreement as and to
the extent, and subject to the terms and conditions, set forth in this
Amendment.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the Norcraft Parties, the First Lien Agent, the Original
Second Lien Agent and the Second Lien Collateral Agent hereby agree as follows:

1. Definitions. Except to the extent otherwise specified herein, capitalized
terms used in this Amendment shall have the same meanings ascribed to them in
the Intercreditor Agreement (as amended hereby).

2. Amendment. Subject to the terms and conditions hereof, the Intercreditor
Agreement is hereby amended as follows:

2.1. Section 1.1 (Definitions) of the Intercreditor Agreement is hereby amended
by amending and restating in its entirety the definition of “Senior Secured
Notes” as follows:

“Senior Secured Notes” shall mean, collectively, the 10 1/2% Senior Secured
Second Lien Notes due 2015 issued by Borrower and Norcraft Finance pursuant to
the Second Lien Note Indenture in an aggregate principal amount of up to $240.0
million, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.



--------------------------------------------------------------------------------

3. Conditions Precedent to Effectiveness. The effectiveness of the amendment and
other agreements set forth in this Amendment are subject in each instance to the
satisfaction of each of the following conditions precedent, each in a manner
reasonably satisfactory to each of the First Lien Agent, the Original Second
Lien Agent and the Second Lien Collateral Agent:

3.1. Requisite Consents. The Controlling Secured Parties (as defined in the
Second Lien Note Indenture) shall have consented to the amendment of the
Intercreditor Agreement in substantially the form hereof.

3.2. Amendment. This Amendment shall have been duly executed and delivered by
each Norcraft Party, the First Lien Agent, the Original Second Lien Agent and
the Second Lien Collateral Agent.

3.3. Issuance of Add-On Notes. The Add-On Notes (as defined in the Second Lien
Note Indenture as in effect upon the effectiveness of this Amendment) shall have
been issued pursuant to the terms of the Second Lien Note Indenture.

3.4. Payment of Consent Fees. The Borrower shall have paid, or caused to be
paid, the Consent Fees (as defined in the Borrower’s Consent Solicitation
Statement, dated May 16, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Consent Solicitation Statement”) with respect to the
Senior Secured Notes) to each Holder of the Notes that has validly tendered (and
not validly revoked) a Consent (as defined in the Consent Solicitation
Statement) prior to the Expiration Date (as defined in the Consent Solicitation
Statement) in accordance with the Consent Solicitation Statement.

4. Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Intercreditor Agreement shall remain in full force and effect.

5. Counterparts; Electronic Transmission. This Amendment may be executed in one
or more counterparts, each of which when so executed shall be an original and
all of which shall together constitute one and the same instrument. The exchange
of copies of this Amendment and of signature pages by facsimile or .pdf
transmission shall constitute effective execution and delivery of this Amendment
as to the parties hereto and may be used in lieu of the original Amendment for
all purposes. Signatures of the parties hereto transmitted by facsimile or .pdf
shall be deemed to be their original signatures for all purposes.

6. Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

7. Binding on Successors and Assigns. This Amendment shall be binding upon the
First Lien Agent, the other First Lien Secured Parties, any Second Lien Agent,
the other Second Lien Secured Parties, Grantors and their respective permitted
successors and assigns.

 

2



--------------------------------------------------------------------------------

8. GOVERNING LAW. THE VALIDITY, CONSTRUCTION AND EFFECT OF THIS AMENDMENT SHALL
BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK BUT EXCLUDING ANY
PRINCIPLES OF CONFLICTS OF LAW OR ANY OTHER RULE OF LAW THAT WOULD RESULT IN THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAWS OF THE STATE OF
NEW YORK.

9. Section Titles. The section titles contained in this Amendment are and shall
be without substantive meaning or content of any kind whatsoever and are not
part of this Amendment.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWER NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner
By:  

/s/ LEIGH GINTER

  Name: Leigh Ginter   Title: Chief Financial Officer GUARANTORS NORCRAFT
INTERMEDIATE HOLDINGS, L.P. By:  

/s/ LEIGH GINTER

  Name: Leigh Ginter   Title: Chief Financial Officer NORCRAFT FINANCE CORP. By:
 

/s/ LEIGH GINTER

  Name: Leigh Ginter   Title: Vice President NORCRAFT CANADA CORPORATION By:  

/s/ LEIGH GINTER

  Name: Leigh Ginter   Title: Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

FIRST LIEN AGENT UBS AG, STAMFORD BRANCH, as First Lien Agent By:  

/s/ MARY E. EVANS

  Name: Mary E. Evans   Title: Associate Director By:  

/s/ IRJA R. OTSA

  Name: Irja R. Otsa   Title: Associate Director

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

ORIGINAL SECOND LIEN AGENT AND SECOND LIEN COLLATERAL AGENT U.S. BANK NATIONAL
ASSOCIATION, as Original Second Lien Agent and Second Lien Collateral Agent By:
 

/s/ JOSHUA A. HAHN

  Name: Joshua A. Hahn   Title: Assistant Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO INTERCREDITOR AGREEMENT]